Exhibit 10.03

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of May
14, 2004, by and among Zamba Corporation, a Delaware corporation (the
“Company”), and Pandora Select Partners L.P., a British Virgin Islands limited
partnership (the “Investor”).

 

R E C I T A L S :

 

WHEREAS, the Company has entered into that certain Purchase Agreement, dated as
of the date hereof (the “Purchase Agreement”) with the Investor pursuant to
which the Company has agreed to issue and sell to the Investor a secured
promissory note (the “Note”) and a warrant (the “Warrant”) to purchase shares of
the Company’s Common Stock, $0.01 par value per share (the “Common Stock”);

 

WHEREAS, the Company may make certain principal and interest payments on the
Note by issuance of additional shares of its Common Stock;

 

WHEREAS, the Company has agreed to grant certain registration rights with
respect to the shares of the Company’s Common Stock issuable as payments under
the Note or upon exercise of the Warrant;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

As used herein, the following terms shall have the following respective
meanings:

 

1.1           “Commission” shall mean the U.S. Securities and Exchange
Commission or any other successor federal agency at the time administering the
Securities Act.

 

1.2           “Common Stock” shall mean the Company’s common stock, $0.01 par
value per share.

 

1.3           “Exchange Act” shall mean the Securities and Exchange Act of 1934,
as amended, or any similar federal statute and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.

 

1.4           “Holders” shall mean and include the Investor and any transferee
thereof who holds Registrable Securities of record.

 

--------------------------------------------------------------------------------


 

1.5           “Register,” “registered” and “registration” refer to a
registration effected by preparing and filing with the Commission a registration
statement in compliance with the Securities Act, and the declaration or ordering
by the Commission of the effectiveness of such registration statement.

 

1.6           “Note Registrable Securities” means any and all shares of Common
Stock issued or issuable as payments under the Note, including Common Stock
issued or issuable with respect thereto upon any stock split, stock dividend,
recapitalization, reclassification, merger, consolidation or other similar
event; excluding in all cases, however, Note Registrable Securities sold by a
Holder to the public pursuant to a registered offering or pursuant to Rule 144
promulgated under the Securities Act or sold in a private transaction in which
the Holder’s registration rights under this Agreement are not assigned.

 

1.7           “Registrable Securities” means the Note Registrable Securities or
the Warrant Registrable Securities, or both.

 

1.8           “Registration Expenses” shall mean all expenses incurred by the
Company in complying with Articles 2 and 3 hereof, including, without
limitation, all registration, qualification and Commission, National Association
of Securities Dealers, Inc., stock exchange and other filing fees, printing
expenses, escrow fees, fees and disbursements of legal counsel for the Company,
blue sky fees and expenses, and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company, which shall be paid in any event by the Company).

 

1.9           “Securities Act” shall mean the Securities Act of 1933, as
amended, or any similar federal statute and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.

 

1.10         “Selling Expenses” shall mean all underwriting fees, discounts,
selling commissions and stock transfer taxes applicable to the Registrable
Securities registered by the Holders and the fees and expenses of any special
counsel engaged by the Holders.

 

1.11         “Underwriter” shall mean (whether or not the term is capitalized) a
broker-dealer engaged by the Company to distribute Registrable Securities as
principal or agent.

 

1.12         “Underwriting” or “Underwritten” shall mean (whether or not the
term is capitalized) a method of publicly distributing securities through an
Underwriter.

 

1.13         “Warrant Registrable Securities” means any and all shares of Common
Stock issued or issuable upon the exercise of the Warrant, including Common
Stock issued or issuable with respect thereto upon any stock split, stock
dividend, recapitalization, reclassification, merger, consolidation or other
similar event; excluding in all cases, however, Warrant Registrable Securities
sold by a Holder to the public pursuant to a registered offering or pursuant to
Rule 144

 

2

--------------------------------------------------------------------------------


 

promulgated under the Securities Act or sold in a private transaction in which
the Holder’s registration rights under this Agreement are not assigned.

 

ARTICLE 2


REQUIRED REGISTRATION

2.1           Required Registration.

 

(a)           Not later than August 15, 2004 (unless a majority in interest of
the Holders request a delay of the Company for up to an additional 90 days in
writing and in such case, upon expiration of this requested delaying period),
the Company will prepare and file with the Commission a registration statement
under the Securities Act (currently expected to be on Form S-2 or S-3) covering
all of the Registrable Securities, and use its best efforts to obtain the
effectiveness of such registration as soon as practicable as would permit or
facilitate the original issuance or subsequent resale and distribution of all of
such Registrable Securities.  The Company’s failure to obtain effectiveness of
this registration statement by November 15, 2004 (subject to an extension of
such date to correspond to a filing date extension, if any, granted by the
Holders above, and subject to delays incurred by any Holder’s failure to comply
with the provisions of Section 5(b) below) will commence the running of the
first “Failure Term” as defined in Section 4 of the Note and will also
constitute an event of default under this Agreement.

 

(b)           At any time after the earlier of (i) the date upon which the high
closing bid prices of the Company’s Common Stock on the NASDAQ System (or if not
then traded on the NASDAQ System, then on the OTC Bulletin Board as reported by
bigcharts.com, or if this service is discontinued, such other reporting service
acceptable to a majority in interest of the Holders) exceeds 150% of the
exercise price of the Warrant for 20 consecutive trading days, or (ii) November
15, 2007, the Holders of a majority of the Warrant Registrable Securities may,
by notice to the Company, require that the Company file with the Commission a
registration statement under the Securities Act (currently expected to be on
Form S-2 or S-3) covering all of the Warrant Registrable Securities and any Note
Registrable Securities then held by the Holders, and that the Company use its
best efforts to obtain the effectiveness of such registration statement as soon
as practicable as would permit or facilitate the subsequent resale and
distribution of all of such Registrable Securities.  Notwithstanding the
forgoing, if a registration statement covering the resale and distribution of
any of the Registrable Securities is in effect at the time the notice is given
to the Company as provided in this subsection 2.1(b), then the Company may
satisfy its obligation to file a registration statement under this Subsection
2.1(b) by maintaining the effectiveness of the registration statement already in
effect for an additional nine months.

 

2.2           Underwriting.

 

(a)           The resale distribution of the Registrable Securities covered by
the registration statements referred to in Section 2.1 above shall be effected
by means of the method of distribution selected by the Holders holding a
majority of the Registrable Securities covered by

 

3

--------------------------------------------------------------------------------


 

such registration.  The Holders holding a majority of the Registrable Securities
may also change the resale distribution method from time to time (subject to
amendment of the registration statement as required to describe such changes). 
If such distribution is to be effected by means of an underwriting, the right of
any Holder to registration pursuant to this Article 2 shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein.

 

(b)           If such distribution is effected by means of an underwriting, the
Company (together with all Holders proposing to distribute their securities
through such underwriting) shall enter into an underwriting agreement in
customary form and under terms reasonably acceptable to the Company with a
managing underwriter of nationally recognized standing selected for such
underwriting by a majority in interest of the Holders and approved by the
Company, which approval shall not be unreasonably withheld.  The reasonable fees
of legal counsel for the Company solely in connection with the negotiation and
execution of the underwriting agreement (but as to no other Registration
Expenses) will be borne by the Holders.

 

(c)           If any Holder disapproves of the terms of the underwriting, such
person may elect to withdraw therefrom by written notice to the Company, the
managing underwriter and the other Holders.  The Registrable Securities and/or
other securities so withdrawn shall also be withdrawn from registration.

 

2.3           Inclusion of Shares by the Company.  If the resale distribution of
Registrable Securities is being effected by means of an underwriting and if the
managing underwriter will not limit the number of Registrable Securities to be
underwritten, the Company may include securities for its own account or for the
account of others in such registration if the managing underwriter so agrees. 
The inclusion of such shares shall be on the same terms as the registration of
shares held by the Holders.  In the event that the underwriters exclude some of
the securities to be registered, the securities to be sold for the account of
the Company and any other holders shall be excluded in their entirety prior to
the exclusion of any Registrable Securities.

 

ARTICLE 3

COMPANY REGISTRATION

 

3.1           Notice of Registration to Holders.  If at any time or from time to
time commencing after the date hereof, the Company shall determine to register
any of its securities, either for its own account or the account of a security
holder or holders, other than (i) a registration on Form S-8 (or any successor
form) or (ii) a registration on Form S-4 (or any successor form) relating in
whole or in part to a Commission Rule 145 transaction, the Company will:

 

(a)           promptly give to each Holder written notice thereof and

 

(b)           include in such registration (and any related qualification under
blue sky laws or other compliance), and in any underwriting involved therein,
all the Registrable Securities specified in a written request or requests, made
within 30 days after receipt of such written notice

 

4

--------------------------------------------------------------------------------


 

from the Company described in Section 3.1(a), by any Holder or Holders, but only
to the extent that (i) if the proposed registration under this Article 3 is not
an underwritten offering, the original issuance or resale distribution of such
Registrable Securities is not already covered by an effective registration
statement under Article 2 above or (ii) if the proposed registration under this
Article 3 is an underwritten offering, such Registrable Securities are not then
being offered in a separate underwritten offering under Article 2 above.

 

3.2           Underwriting.  If the registration of which the Company gives
notice is for an offering involving an underwriting, the Company shall so advise
the Holders as a part of the written notice given pursuant to Section 3.1(a). 
In such event, the right of any Holder to registration pursuant to this Article
3 shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their securities
through such underwriting shall (together with the Company) enter into an
underwriting agreement in customary form with the managing underwriter selected
for such underwriting by the Company.

 

(a)           Notwithstanding any other provision of this Article 3, if the
managing underwriter determines that marketing factors require a limitation of
the number of shares to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting.  The Company
shall so advise all Holders of Registrable Securities, and the number of shares
of Common Stock to be included in such registration shall be allocated as
follows:  first, for the account of the Company, all shares of Common Stock
proposed to be sold by the Company;  and second, for the account of the Holders
and any other shareholders of the Company participating in such registration,
the number of shares of Common Stock requested to be included in the
registration by the Holders and such other shareholders in proportion, as nearly
as practicable, to the respective amounts of Registrable Securities that are
proposed to be offered and sold by the Holders and such other shareholders of
Registrable Securities at the time of filing the registration statement.  No
Registrable Securities excluded from the underwriting in this Article 3 by
reason of the underwriters’ marketing limitation shall be included in such
registration.

 

(b)           The Company shall so advise all Holders and the other holders
distributing their securities through such underwriting of any such limitation,
and the number of shares of Registrable Securities held by Holders that may be
included in the registration.  If any Holder disapproves of the terms of any
such underwriting, such Holder may elect to withdraw therefrom by written notice
to the Company and the managing underwriter.  Any securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration, but
the Holder shall continue to be bound by the terms hereof.

 

(c)           The Company shall have the right to terminate or withdraw any
registration initiated by it under this Article 3 prior to the effectiveness of
such registration, whether or not a Holder has elected to include Registrable
Securities in such registration.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 4

EXPENSES OF REGISTRATION

 

All Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Articles 2 and 3 hereof shall be borne
by the Company, except as provided by Section 2.2(b).  The expense described in
Section 2.2(b), and all Selling Expenses relating to Registrable Securities
registered by the Holders, shall be borne by the Holders of such Registrable
Securities pro rata on the basis of the number of shares so registered.

 

ARTICLE 5

REGISTRATION PROCEDURES

 

(a)           In the case of each registration effected by the Company pursuant
to this Agreement, the Company will keep each Holder advised in writing as to
the initiation of each registration and as to the completion thereof.  The
Company agrees to use its best efforts to effect or cause such registration to
permit the sale of the Registrable Securities covered thereby by the Holders
thereof in accordance with the intended method or methods of distribution
thereof described in such registration statement.  In connection with any
registration of any Registrable Securities, the Company shall, as soon as
reasonably possible:

 

(i)            prepare and file with the Commission a registration statement
with respect to such Registrable Securities and use its efforts to cause such
registration statement filed to become effective;

 

(ii)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus included therein
as may be necessary to effect and maintain the effectiveness of such
registration statement as may be required by the applicable rules and
regulations of the Commission and the instructions applicable to the form of
such registration statement (provided, however, that the Company shall not be
obliged to maintain the effectiveness of the registration statement described in
Subsection 2.1(a) longer than through the earlier of (A) the second anniversary
of the date on which the last of the Note Registrable Securities are issued as
payment under the Note, (B) the date on which the Holder may sell all Note
Registrable Securities then held by the Holder, or which may become issuable as
payment under the Note, pursuant to Rule 144 of the Securities Act, without
restriction by the volume limitations of paragraph (e) of such Rule, or (C) such
time as all Note Registrable Securities held by such Holder have been sold; and
shall not be obligated to maintain the effectiveness of the registration
statement described in Subsection 2.1(b) longer than nine months from the
effectiveness of such registration statement), and furnish to the holders of the
Registrable Securities covered thereby copies of any such supplement or
amendment prior to this being used and/or filed with the Commission;

 

(iii)          promptly notify the Holders of Registrable Securities to be
included in a registration statement hereunder, the sales or placement agent, if
any, therefor and the managing underwriter of the securities being sold, and
confirm such advice in writing,

 

6

--------------------------------------------------------------------------------


 

(A) when such registration statement or the prospectus included therein or any
prospectus amendment or supplement or post-effective amendment has been filed,
and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (B) of the issuance by the
Commission of any stop order suspending the effectiveness of such registration
statement or the initiation of any proceedings for that purpose, (C) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose or (D) if, to the
Company’s knowledge, it shall be the case, at any time when a prospectus is
required to be delivered under the Securities Act, that such registration
statement or prospectus, or any document incorporated by reference in any of the
foregoing, contains an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing;

 

(iv)          use its best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement or any
post-effective amendment thereto or of any order suspending or preventing the
use of any related prospectus or suspending the qualification of any Registrable
Securities included in such registration statement for sale in any jurisdiction
at the earliest practicable date;

 

(v)           furnish to each Holder of Registrable Securities to be included in
such registration statement hereunder, each placement or sales agent, if any,
therefor and each underwriter, if any, thereof a conformed copy of such
registration statement, each such amendment and supplement thereto (in each case
excluding all exhibits and documents incorporated by reference) and such number
of copies of the registration statement (excluding exhibits thereto and
documents incorporated by reference therein unless specifically so requested by
such holder, agent or underwriter, as the case may be) of the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus), in conformity with the requirements of the
Securities Act, as such Holder, agent, if any, and underwriter, if any, may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder sold by such agent or underwritten by such
underwriter and to permit such Holder, agent and underwriter to satisfy the
prospectus delivery requirements of the Securities Act;

 

(vi)          use its best efforts to (A) register or qualify the Registrable
Securities to be included in such registration statement under such other
securities laws or blue sky laws of such states of the United States or the
District of Columbia to be designated by the Holders of a majority of such
Registrable Securities participating in such registration and each placement or
sales agent, if any, therefor and underwriter, if any, thereof, as any Holder
and each underwriter, if any, of the securities being sold shall reasonably
request (provided, that the Company shall not be required to use its best
efforts to register or qualify the Registrable Securities in more than Minnesota
and three other such jurisdictions unless the expenses thereof are borne by the
Holders requesting such

 

7

--------------------------------------------------------------------------------


 

efforts), (B) keep such registrations or qualifications in effect and comply
with such laws so as to permit, as to a registration statement filed under
Article 2 above, the continuance of offers, sales and dealings therein in such
jurisdictions for the same period after the initial effective date of the
registration statement filed under the Securities Act as described in Section
5(a)(ii) above or, as to a registration statement filed under Article 3 above,
for a period of 90 days after the effective date of the registration statement,
or if underwritten, as long as may be necessary to enable the underwriter to
complete its distribution of the Registrable Securities pursuant to such
registration statement and (C) take any and all such actions as may be
reasonably necessary or advisable to enable such Holder, agent, if any, and
underwriter to consummate the disposition in such jurisdictions of such
Registrable Securities;  provided, however, that in order to fulfill the
foregoing obligations under this Section 5(a)(vi), the Company shall not (unless
otherwise required to do so in any jurisdiction) be required to (1) qualify
generally to do business as a foreign company or a broker-dealer, (2) execute a
general consent to service of process or (3) subject itself to taxation;  and

 

(vii)         furnish, at the request of a majority of the Holders participating
in the registration, on the date that such Registrable Securities are delivered
to the underwriters for sale, if such securities are being sold through
underwriters, or, if such securities are not being sold through underwriters, on
the date that the registration statement with respect to such securities becomes
effective, (i) an opinion, dated as of such date, of the counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and
reasonably satisfactory to a majority in interest of the Holders requesting
registration, addressed to the underwriters, if any, and to the Holders
requesting registration of Registrable Securities and (ii) a letter dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering and reasonably
satisfactory to a majority in interest of the Holders requesting registration,
addressed to the underwriters, if any, and if permitted by applicable accounting
standards, to the Holders requesting registration of Registrable Securities.

 

(b)           The Company may require each Holder of Registrable Securities as
to which any registration is being effected to furnish to the Company such
information regarding such Holder and such Holder’s method of distribution of
such Registrable Securities as the Company may from time to time reasonably
request in writing.  Each such Holder agrees to notify the Company as promptly
as practicable of any inaccuracy or change in information previously furnished
by such Holder to the Company or of the occurrence of any event in either case
as a result of which any prospectus relating to such registration contains or
would contain an untrue statement of a material fact regarding such Holder or
the distribution of such Registrable Securities or omits to state any material
fact regarding such Holder or the distribution of such Registrable Securities
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and promptly to furnish
to the Company any additional

 

8

--------------------------------------------------------------------------------


 

information required to correct and update any previously furnished information
or required so that such prospectus shall not contain, with respect to such
Holder or the distribution of such Registrable Securities, an untrue statement
or a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing.

 

(c)           Each of the Holders will comply with the provisions of the
Securities Act with respect to disposition of the Registrable Securities to be
included in any registration statement filed by the Company.

 

ARTICLE 6

INDEMNIFICATION

 

6.1           The Company will indemnify each Holder, each of its officers,
directors and partners, and such Holder’s legal counsel and independent
accountants, if any, and each person controlling any such persons within the
meaning of Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each person who controls any underwriter within
the meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages and liabilities (or actions in respect thereof), including any
of the foregoing incurred in settlement of any litigation, commenced or
threatened, arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, offering circular or other document, or any amendment or supplement
thereof, incident to any such registration, qualification or compliance, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of any rule or regulation
promulgated under the Securities Act or any state securities laws applicable to
the Company and relating to action or inaction by the Company in connection with
any such registration, qualification or compliance, and will reimburse each such
Holder, each of its officers, directors and partners and such Holder’s legal
counsel and independent accountants, and each person controlling any such
persons, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action;  provided, however, that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder,
officers, directors, partners, legal counsel, accountants, underwriter or
controlling persons, and expressly intended for use in such registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereof.

 

6.2           Each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which such registration, qualification or
compliance is being effected, indemnify the Company, each of its directors and
officers and its legal counsel and independent

 

9

--------------------------------------------------------------------------------


 

accountants, each underwriter, if any, of the Company’s securities covered by
such a registration statement, each person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, and each
other such Holder, each of its officers, directors, partners, legal counsel and
independent accountants, if any, and each person controlling such Holder within
the meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages and liabilities (or actions in respect thereof), including any
of the foregoing incurred in settlement of any litigation, commenced or
threatened, arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement,
prospectus, offering circular or other document, or any amendment or supplement
thereto, incident to any such registration, qualification or compliance or based
on any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Company, such Holders, such directors, officers,
partners, legal counsel, independent accountants, underwriters or control
persons for any legal or any other expenses reasonably incurred in connection
with investigating, preparing or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular,
other document or amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by such Holder and expressly
intended for use in such registration statement, prospectus, offering circular
or other document, or any amendment or supplement thereof;  provided, however,
that the obligations of each Holder hereunder shall be limited to an amount
equal to the proceeds to such Holder of Registrable Securities sold as
contemplated herein.

 

6.3           Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld).  The Indemnified Party may participate in such defense at such
party’s expense;  provided, however, that the Indemnifying Party shall bear the
expense of such defense of the Indemnified Party if representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interest.  The failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Agreement, unless such failure is prejudicial to the ability of the
Indemnifying Party to defend the action.  No Indemnifying Party, in the defense
of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect of such claim or litigation.

 

6.4           If the indemnification provided for in Section 6.1 or 6.2 is
unavailable or insufficient to hold harmless an Indemnified Party, then each
Indemnifying Party shall contribute to the amount

 

10

--------------------------------------------------------------------------------


 

paid or payable by such Indemnified Party as a result of the expenses, claims,
losses, damages or liabilities (or actions or proceedings in respect thereof)
referred to in Section 6.1 or 6.2, in such proportion as is appropriate to
reflect the relative fault of the Company on the one hand and the sellers of
Registrable Securities on the other hand in connection with statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) or expenses, as well as any other
relevant equitable considerations.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the sellers of Registrable
Securities and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission.  The
Company and the Holders agree that it would not be just and equitable if
contributions pursuant to this Section 6.4 were to be determined by pro rata
allocation (even if all Sellers of Registrable Securities were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the first sentence
of this Section 6.4.  The amount paid by an Indemnified Party as a result of the
expenses, claims, losses, damages or liabilities (or actions or proceedings in
respect thereof) referred to in the first sentence of this Section 6.4 shall be
deemed to include any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any claim,
action or proceeding which is the subject of this Section 6.4.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The obligations of sellers of
Registrable Securities to contribute pursuant to this Section 6.4 shall be
several in proportion to the respective amount of Registrable Securities sold by
them pursuant to a registration statement.

 

ARTICLE 7

RULE 144 REPORTING

 

With a view to making available the benefits of certain rules and regulations of
the Commission which may at any time permit the sale of securities of the
Company to the public without registration, the Company agrees to use its best
efforts to:

 

7.1           Make and keep public information available as those terms are
understood and defined in Rule 144 under the Securities Act, at all times after
the date hereof;  and

 

7.2           File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act.

 

ARTICLE 8


TRANSFER OF REGISTRATION RIGHTS

 

The rights to cause the Company to register Registrable Securities under this
Agreement may be assigned by a Holder to Whitebox Advisors, LLC (“Whitebox”) or
to a transferee or assignee of Registrable Securities that (i) is a subsidiary,
parent or affiliated entity, general partner or limited partner, member or
retired partner or member of a Holder or of Whitebox, (ii)

 

11

--------------------------------------------------------------------------------


 

is an affiliated fund, a follow-on fund or predecessor fund of a Holder or a
related fund or of Whitebox, (iii) is a Holder’s family member or trust for the
benefit of an individual Holder or (iv) acquires at least 400,000 shares of
Registrable Securities (as adjusted for stock splits, stock dividends, stock
combinations, reclassifications, recapitalizations, mergers, consolidations or
other similar events);  provided, however, (A) the transferor shall, within ten
days before such transfer, furnish to the Company written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned and (B) such transferee shall agree
in writing to be subject to all restrictions set forth in this Agreement.  In
each case, such rights may only be transferred together with the underlying
Registrable Securities in a transfer permitted hereunder, and by the Securities
Act and applicable state securities laws.  Any such transferee or assignee shall
be deemed a Holder hereunder.

 

ARTICLE 9

LIMITATIONS ON REGISTRATION RIGHTS GRANTED TO OTHER SECURITIES

 

From and after the date of this Agreement, the Company shall not without the
prior written consent of the holders of a majority of the Registrable Securities
then outstanding, enter into any agreement with any holder or prospective holder
of any securities of the Company providing for the grant to such holder of
registration rights superior to those granted herein, except as to registrations
for which the Holder is excluded from participation under Section 3.1.

 

ARTICLE 10

MISCELLANEOUS

 

10.1         Governing Law.  The laws of the state of Minnesota shall govern the
interpretation, validity and performance of the terms of this agreement,
regardless of the law that might be applied under principles of conflicts of
law.

 

10.2         Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

 

10.3         Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

 

10.4         Termination.  The obligations of the Company to register
Registrable Securities under this Agreement shall terminate in any event on the
tenth anniversary of the date of this Agreement.  In addition, the right of any
Holder to request inclusion in any registration under Article 3 shall terminate
on the date hereafter when (i) such Holder (together with its affiliates,
partners, members and former partners and members) holds less than 1% of the
Company’s outstanding Common Stock and (ii) all Registrable Securities held by
or issuable to such Holder (and its affiliates, partners, members and former
partners and members) as payment under the Note or upon exercise of the Warrant
may be sold under Rule 144 during any 90 day period.

 

12

--------------------------------------------------------------------------------


 

10.5         Notices.  All notices, requests, consents, and other communications
hereunder shall be in writing and shall be deemed effectively given and received
when delivered in person or by national overnight courier service or by
certified or registered mail, return receipt requested, or by telecopier,
addressed as follows:

 

(a)           if to the Company, at

 

Zamba Corporation

3033 Excelsior Boulevard, Suite 200

Minneapolis, Minnesota  55416

Attention:  Norman D. Smith, President and Chief Executive Officer

Facsimile:  (952) 832-9383

 

with a copy to:

 

Felhaber, Larson, Fenlon &Vogt, P.A.

601 Second Avenue South, Suite 4200

Minneapolis, Minnesota  55402

Attention:  Roger H. Frommelt, Esq.

Facsimile:  (612) 338-4608

 

(b)           if to the Investor, in care of:

 

Whitebox Advisors, LLC

3033 Excelsior Boulevard, Suite 300

Minneapolis, Minnesota  55416

Attention:  Jonathan Wood, Chief Financial Officer

Facsimile:  (612) 253-6151

 

with a copy to:

 

Messerli & Kramer P.A.

150 South Fifth Street, Suite 1800

Minneapolis, Minnesota  55402

Attention:  Jeffrey C. Robbins, Esq.

Facsimile:  (612) 672-3777

 

(c)           if to any other Holder, to the address reflected on the records of
the Company, or such other address or addresses as shall have been furnished in
writing by such party to the Company and to the other parties to this Agreement.

 

10.6         Severability.  The invalidity, illegality or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or

 

13

--------------------------------------------------------------------------------


 

enforceability of this Agreement, including any such provision, in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law.

 

10.7         Titles and Subtitles.  The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

10.8         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
constitute one instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers or representatives as
of the date first written above.

 

 

ZAMBA CORPORATION

 

 

 

 

 

 

 

By

/s/ Michael H. Carrel

 

 

 

Michael H. Carrel, Treasurer

 

 

 

 

 

 

 

PANDORA SELECT PARTNERS L.P.

 

 

 

 

 

 

 

By

/s/ Jonathon Wood

 

 

Its

Director

 

 

14

--------------------------------------------------------------------------------